NOT FOR PUBLICATION                           FILED
                                                                          JUL 13 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KUANG-BAO OU-YOUNG,                             No. 21-15001

                Plaintiff-Appellant,            D.C. No. 5:20-cv-09097-VKD

 v.
                                                MEMORANDUM*
KAMALA D. HARRIS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      WATFORD, BENNETT, and VANDYKE, Circuit Judges.

      Kuang-Bao Ou-Young appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

application of a pre-filing order. Moy v. United States, 906 F.2d 467, 469 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1990). We affirm.

      The district court did not abuse its discretion by rejecting Ou-Young’s

complaint and dismissing his action, because the claims alleged were within the

scope of the district court’s pre-filing restrictions imposed on him as a vexatious

litigant. See West v. Procunier, 452 F.2d 645, 646 (9th Cir. 1971) (concluding that

an order refusing to authorize the filing of a complaint was a “proper exercise of

the district court’s authority to effectuate compliance with its earlier order”).

      We reject as without merit Ou-Young’s contentions that the dismissal of his

action was in violation of his constitutional rights or premature, or that the district

court “falsified dismissal.”

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider Ou-Young’s renewed motion for summary reversal

(Docket Entry No. 28). In Docket Entry No. 25, this court denied Ou-Young’s

renewed motions for summary reversal and ordered that no motions for

reconsideration, clarification, or modification of the denial shall be filed or

entertained.

      AFFIRMED.




                                           2                                        21-15001